SANDERS, Justice
(concurring in part and dissenting in part).
I concur in the holding that the petition sets forth a cause of action.
I disagree with the decision, however, insofar as it measures recovery by the *261profit accruing to the purchaser from the resale.
Article 2597 of the Louisiana Civil Code is inapplicable here. It applies only when the seller resumes possession of the property sold. The proper measure of recovery, in my opinion, is that sum required to “make up the just price.” LSA-C.C. Arts. 2591, 2592.
Article 1861(2) of the Louisiana Civil Code has no pertinence here. It merely provides a sale cannot be invalidated for the lesion that injures a purchaser. The remedy is one for the injured vendor.
For the reasons assigned, I respectfully concur in part but dissent from the holding that the resale profit is the measure of recovery.